Citation Nr: 1828878	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  18-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a bilateral ankle disability.

5.  Entitlement to service connection for hallux valgus, calcaneal spurs, and degenerative changes of the bilateral feet.

6.  Entitlement to service connection for bilateral hip disability.

7.  Entitlement to service connection for bilateral knee disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include nerves, anxiety, depressions, and/or posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In July 2016, the Veteran submitted a medical statement which indicated that several of the claimed medical conditions as listed on the title page, including acquired psychological disorders and disabilities of his back, cervical spine, heart, bilateral ankles, bilateral hips, bilateral knees, and left shoulder, were related to his service.  The Board notes that the Veteran had not been afforded VA examinations to determine the etiology of many of his claimed conditions, to include his assertion of service-connected disabilities of the back, cervical spine, heart, bilateral ankles, bilateral hips, bilateral knees, and left shoulder.  After review of the claims file, and in consideration of the July 2016 medical report, the Board finds that there is sufficient evidence to warrant a VA examination for some of the Veteran's claims for service connection, as indicated in the remand instructions, below.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, remand is warranted in order to schedule the Veteran for appropriate VA examination in accordance with McClendon.

Additionally, the Board notes that a Statement in Support of Claim, dated February 1993 requires translation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and his representative and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant private medical treatment records for the claims on appeal, including any records from Dr. C.E.M-Q.  After securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Have the February 1993 Statement in Support of Claim translated into English.

3.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

4.  Thereafter, schedule the Veteran for a VA examination with a mental health care provider to determine the nature and etiology of any diagnosed acquired psychiatric disorder, to include anxiety, depression, nervous disorder and/or PTSD.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should:

(a.)  Identify any diagnosed acquired psychiatric disorder; 

(b.)  If there is a diagnosis of any acquired psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disorder had its onset in service or within one year following separation from service, or was causally related to service.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The Veteran's lay assertions as to onset and continuity and symptomatology should be recorded and considered.  The examiner should specifically address the July 2016 private examination report of Dr. C.E.M-Q.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

5.  Thereafter, schedule the Veteran for a VA examination with to determine the nature and etiology of any diagnosed disabilities or disorder of his back, cervical spine, heart, bilateral ankles, bilateral hips, bilateral knees, and/or left shoulder.  The claims file, including a copy of this Remand, must be made available to the examiner and the examiner should indicate in his/her report whether or not such was reviewed.  All necessary tests and studies should be accomplished.  The examiner should:

(a.)  Identify any diagnosed disorder affecting the Veteran's back, cervical spine, heart, bilateral ankles, bilateral hips, bilateral knees, and/or left shoulder; 

(b.)  If there is a diagnosis of any disorder affecting the Veteran's back, cervical spine, heart, bilateral ankles, bilateral hips, bilateral knees, and/or left shoulder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such a disorder had its onset in service or within one year following separation from service, or was causally related to service.

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The Veteran's lay assertions as to onset and continuity of symptomatology should be recorded and considered.  The examiner should specifically address the July 2016 private examination report of Dr. C.E.M-Q.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

6.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




